Citation Nr: 1539565	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, for degenerative disc disease at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent prior to June 24, 2011, and in excess of 30 percent from June 24, 2011, for status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve.

3.  Entitlement to an initial rating in excess of 20 percent for neuralgia of the left lower extremity.  

4.  Entitlement to separate ratings for impairment of the left posterior tibial and left internal saphenous nerves associated with the status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  During this appeal, the RO increased the evaluations for all of the Veteran's disabilities.  As these increases do not constitute full grants of the issues, the Board concludes that they remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In February 2011 and May 2014, the case was remanded to obtain additional treatment records and afford the Veteran VA examinations.  As to the two issues being decided, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As discussed in the remand below, a VA examiner has diagnosed the Veteran with nerve impairment of the left posterior tibial and left internal saphenous nerves.  Since the Veteran appealed the initial disability rating assigned to his service-connected left femur disability, which includes all manifestations of such disability, the Board concludes that the issue of entitlement to separate ratings for nerve impairment is properly on appeal.  

The issues of an initial rating in excess of 20 percent for neuralgia of the left lower extremity and separate ratings for impairment of the left posterior tibial and left internal saphenous nerves being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 19, 2009, the degenerative disc disease at L5-S1 had not resulted in limiting forward flexion to 60 degrees, had not resulted in a combined range of motion not greater than 120 degrees, had not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, did not have associated objective neurological abnormalities other than the service-connected neuralgia of the left lower extremity for which separate ratings can be granted, and intervertebral disc syndrome (IVDS) had not caused incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

2.  From May 1, 2009, the degenerative disc disease at L5-S1 has not resulted in limiting forward flexion to 30 degrees or less, has not resulted in ankylosis, does not have associated objective neurological abnormalities other than the service-connected neuralgia of the left lower extremity for which separate ratings can be granted at this time, and IVDS has not caused incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  The status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve results in malunion with marked knee or hip disability.  
CONCLUSIONS OF LAW

1.  Prior to January 19, 2009, the criteria for an initial rating in excess of 10 percent for degenerative disc disease at L5-S1 have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5243 (2015).

2.  From May 1, 2009, the criteria for an initial rating in excess of 20 percent for degenerative disc disease at L5-S1 have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5243 (2015).

3.  Since the award of service connection, the criteria for an initial rating of 30 percent, but no higher, for status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in March 2007 and October 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2007, June 2009, June 2011, and July 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Lumbar Spine

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling prior to January 19, 2009, and as 20 percent disabling from May 1, 2009, under 38 C.F.R. § 4.71a, DC 5243, which evaluates impairment from IVDS.  The Veteran had lumbar spine surgery on January 19, 2009; a temporary total evaluation was assigned following that surgery with the 20 percent rating assigned the first of the month after the convalescence period ended.  

DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2015).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in December 2007.  He reported that at baseline, he could be sometimes fairly comfortable without much pain, but the pain began at almost any time with certain movements.  He reported that when he had it more severely, it lasted as long as a week or more.  The Veteran reported that his pain at rest was about a two out of ten (2/10), but that when it got worse, it got significantly worse.  He reported having flare-ups that occurred regularly with every month or two and lasted approximately a week with pain of 7/10.  The Veteran reported that if he remained with bed rest and medication, he was usually somewhat improved after several days.  He reported that with flare-ups, he was significantly impaired to the point where he had to assume bed rest.  He denied other major symptomatology such as weight loss, fever, malaise, dizziness, and visual disturbance.  The Veteran reported having some weakness, but no severe problems.  He did not have bladder control problems, although he had frequency and urgency at times.  He had not had any bowel problems or erectile dysfunction.  He did not use any walking or assistive devices or a cane or brace.  He could walk approximately a mile in about 20 to 30 minutes and then had to stop.  The Veteran had not been unsteady, although he had fallen at times, which he attributed mostly to the severe episode of pain rather than instability or paralysis.  

The Veteran's activities of daily living were affected; he had trouble when trying to sleep at times, but other activities such as bathroom, toilet, and eating were not affected.  The Veteran reported that other daily activities bothered him at work at times, particularly if he had to do stairs and walk about more.  He could not do vigorous recreational activities, and had trouble with his back on long driving when he had to drive quite a while.  The Veteran reported that as far as quality of life issues were concerned, he was significantly impaired and generally troubled.  

Examination revealed that his posture was essentially normal.  There was no tenderness overlying the spinous processes and no spasm noted.  Range of motion testing revealed flexion to 80 degrees; extension to 20 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 20 degrees bilaterally.  Range of motion was tested with at least three repetitive movements.  Patellar reflexes were normal bilaterally and the right Achilles tendon reflex was normal.  Gait was normal; sensation tested distally appeared normal; vibratory sense was preserved; and cremasteric reflex was present and normal.  The Veteran was diagnosed with degenerative disc disease, L5-S1 with left radiculopathy.  

A September 2008 treatment record shows that the Veteran was prescribed three days of bedrest.  

At a VA examination in June 2009, the Veteran reported having moderate pain rated as 6-7/10 with daily ranges from 4 to 7-8/10.  He reported that it radiated constantly in his left leg.  The Veteran reported having tightness and spasms in his lower back twice a day.  He reported constant pain that was moderate to severe.  In the past 12 months, the Veteran had had about ten incapacitating episodes that required three to four days of bedrest, about six weeks total bed rest.  He reported flare-ups that were moderately severe of 8/10 and occurred one to two times daily lasting for one hour.  The Veteran reported having severe functional impairment during flare-ups; he could not bend, stand for more than a minute, or walk more than 100 yards.  He reported symptoms of constant stiffness, constant fatigue, spasms twice daily, weakness, decreased motion, constant numbness and paresthesias in the left leg; and left leg and foot weakness.  He denied any bladder or bowel complaints or erectile dysfunction as due to his back condition.  The Veteran walked unaided and no canes, crutches, a walker, or a brace were used.  The Veteran could walk half a mile on a good day and 100 yards during a flare-up.  He was not unsteady, but his knee gave out if he was up too long.  He had a history of falls, but not recently.  The Veteran's disability had a moderate to severe effect on mobility and no effect on activities of daily living.  The Veteran was employed but currently under limited duty restrictions.  Driving was moderately effected as he had to stop every 30 to 45 miles to get out and take a break from sitting.

Examination revealed posture and gait were normal; there were no functional limitations on standing and walking.  There was a well-healed vertical surgical scar that was linear and hypopigmented.  It was superficial, stable, smooth, flat, non-adherent, and non-tender; there was no inflammation, induration, or keloid formation.  The scar did not affect spine motion or function.  On examination, there was objective presence of pain with additional pain on motion and on repeated use.  There was mild spasm in right and left lower paravertebral musculature.  He had tenderness over the muscles as well as over the T12 to S1 spinal processes and left sciatic in the buttock.  There was mild atrophy of his left thigh and calf.  There was mild weakness on motion and no guarding.  On motion, he had pain at the end of forward flexion, extension, and bilateral lateral flexion.  His spine was straight and position of the head was neutral.  The curvatures of the spine were intact, but there was mild loss of lumbar lordosis.  His back was symmetrical in appearance.  
Range of motion testing revealed forward flexion to 40 degrees; extension to 4 degrees; left lateral flexion to 20 degrees; right lateral flexion to 14 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees.  There was muscle spasm and localized tenderness with preserved spinal contour and normal gait.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis,  or abnormal kyphosis.  There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of back.  Deep tendon reflexes were absent in bilateral Achilles.  Cutaneous reflexes were intact and there were no pathologic reflexes.  Lasegue's sign was positive on left.  The examiner noted that at that point, only five months after lumbar surgery, the Veteran was on restrictions for repetitive motions and could not be examined for additional functional loss after repetitive use at that time.  The Veteran's disability had no effect on bowel or bladder functioning.  He had had about six weeks total bedrest in the past 12 months.  The examiner opined that at that time, there was a moderate effect on function and daily/occupational activities.  

The Veteran was provided another VA examination in June 2011.  His symptoms included urinary urgency and frequency, nocturia, obstipation, erectile dysfunction, numbness, paresthesias, and unsteadiness.  He did not have urinary incontinence or retention requiring catheterization or fecal incontinence.  The Veteran also had fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The pain was reported to be severe, constant, and occurred daily.  It radiated down his left leg.  There had been no incapacitating episodes in the past 12 months.  No devices/aids were used.  The Veteran could walk more than a quarter of a mile, but less than one mile.  He used a walking "stick" when outdoors, but not a cane. 

Examination revealed that posture and head position were normal.  The spine was symmetrical in appearance.  The Veteran had an antalgic cate.  There was lumbar flattening.  There was no ankylosis.  The Veteran had spasm, guarding, pain with motion, and tenderness, but no atrophy or weakness.  The muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 40 degrees; extension to 40 degrees; lateral flexion to 15 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  There was objective evidence of pain on motion.  Following repetition, there was objective evidence of pain, but no additional limitations.  Right knee and ankle jerk reflexes were normal of 2+ and plantar flexion reflex was also normal.  No nerves were affected in the bilateral upper and right lower extremities.  Motor examination was normal throughout his bilateral upper and right lower extremities.  Muscle tone was normal and there was left calf muscle atrophy.  Lasegue's sign was positive on the left.  The examiner noted that there was a well-healed vertical surgical scar over the lower lumbar spine.  It was five centimeters (cm.) by two millimeters (mm.), linear, and hypopigmented.  The scar was superficial, stable, smooth, flat, non-adherent, and non-tender; there was no inflammation, induration, or keloid formation.  The scar did not affect spine motion or function.  On examination, there was objective presence of pain, with additional pain on motion and on repeated use.  There was mild spasm in right and left lower paravertebral musculature, tender to palpation.  There was decreased strength to left lower extremity on motion and no guarding.  Loss of lordosis was noted to lumbar spine.

The Veteran was currently employed full time; he had lost two weeks from work in the past 12 months because of his back disability.  The examiner opined that it had severe effects on function and daily/occupational activities.  The Veteran had to ask for help at work when he need to lift and needed assistance daily to perform his job.  He had decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, hearing difficulty, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  The Veteran's disability also affected his usual daily activities; he was unable to perform activities that required bending repeatedly.  The examiner noted that over the past 12 months, the Veteran had had five to six episodes of incapacitating back pain that required him to rest, ice his back, and increase pain medications.

The Veteran was afforded a VA examination in July 2014.  He noted more frequent spasming in the back.  He could stand in one place for about 30 minutes and was not sure how far he could walk.  He reported that he still had a lot of pain in the back with bending, stooping, standing on a ladder, and lifting objects more than 50 pounds.  He reported having spasming in the back from mis-stepping or turning incorrectly.  The Veteran reported that standing or walking for a long time caused it to ache.  He noted that the pain stayed in the back and then could go down the left leg to the bottom of the foot.  The Veteran reported that if he was driving, he would get the sharp severe pain in his left foot randomly lasting about 10-20 seconds and then went away.

Range of motion testing revealed forward flexion to 90 degrees with painful motion at 90 degrees; extension to 30 degrees with no objective evidence of painful motion; lateral flexion to 30 degrees with painful motion at 30 degrees bilaterally; and lateral rotation to 30 degrees with no objective evidence of painful motion bilaterally.  Following repetition, there was no changes in ranges of motion but the Veteran had pain on movement and disturbance of locomotion.  There was localized tenderness or pain to palpation.  The Veteran had muscle spasms that did not result in abnormal gait or abnormal spinal contour, but did not have guarding.  Muscle strength testing was normal of 5/5 throughout his bilateral lower extremities.  There was no muscle atrophy.  Reflexes were normal of 2+ bilaterally.  Sensory examination was normal for his right lower extremity.  Straight leg raising test was positive on the left and negative on the right.  There were no radiculopathy symptoms on the right.  There was no ankylosis.  The examiner opined that the Veteran did not have IVDS.  No assistive devices were used.  The scar was not painful and/or unstable and the size was not greater than 39 square cm.  The Veteran's disability impacted his ability to work.  The Veteran reported difficulty with pain and bending forward.  He reported getting pain in the left foot randomly that was very sharp.  He reported having difficulty and pain with holding a one year old child for more than ten minutes.

The examiner observed that the biggest limiting factor affecting both motion and function as reported by the Veteran was pain.  The examiner noted that during the exam, the Veteran demonstrated optimum effort as demonstrated in the reproducibility of the range of motion measurements with no evidence of functional limitation or decreased range of motion.  The examiner reported that there was no decreased effort as a result of pain, fear of injury, disuse or neuromuscular inhibition.  The examiner opined that they could not express, without resorting to mere speculation, additional limitation of function or additional range of motion loss or decreased mobility due to pain due to repetitive use over time.  

The examiner reported that based on their clinical judgment as a licensed medical provider and certified VA examiner, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  The examiner noted that pain was highly subjective, individualized, and could vary from day to day.  The examiner opined that an individual's response to pain could be affected by multiple variables to include, but not limited to, lifestyle, compliance with medical care/treatment, individualized tolerance of pain, monetary gain, occupation, and co-morbid medical and psychological conditions.  The examiner reported that if there was an assumption that the Veteran might have additional loss of function and mobility with repetitive use, then there could also be a reasonable assumption that the function and mobility, with repetitive use, might improve.  The examiner reported that separation from the military with decreased physical training/work, occupation change, and adequate recovery with rehabilitation time post surgery, were a few variables that could affect potential function and motion with repetitive use with improvement.  The examiner opined that no additional commentary, testing, exam or opinion was warranted.

The Veteran's treatment records show treatment for his back and back pain but do not show his ranges of motion in degrees.  They also do not show any associated objective abnormalities other than the service-connected left lower extremity disability.  The Veteran's treatment records prior to January 2009 do not show incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  From May 2009, his records do not show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted prior to January 19, 2009, and a rating in excess of 20 percent is not warranted from May 1, 2009.

For the period prior to the Veteran's surgery, his treatment records and December 2007 VA examination fail to show that the criteria for a 20 percent rating were met.  The evidence for this time period does not show that the Veteran had incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  As discussed above, only three days of bedrest was prescribed in 2008.  Regarding the Veteran's limitation of motion, he had forward flexion to 80 degrees at the December 2007 examination and his combined rating of motion was greater than 120 degrees.  As a 20 percent rating contemplates forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees, the evidence does not support a finding that the Veteran's limitation of motion approximates a 20 percent rating.  Additionally, the examination and the Veteran's treatment records do not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consequently, the Board concludes that an initial rating in excess of 10 percent prior to January 19, 2009, is not warranted.

From May 1, 2009, the evidence does not support a finding that a rating in excess of 20 percent is warranted.  A 40 percent rating for IVDS requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this case, although the June 2009 examiner reported that the Veteran had about six weeks total bed rest in the past 12 months, the evidence does not show that such episodes also required treatment by a physician.  As noted above, the definition of an incapacitating episode includes treatment by a physician.  Although a September 2008 record shows a prescription for three days of bed rest, the evidence does not show six weeks of bed rest requiring treatment by a physician such that the criteria for a 40 percent rating have been met.  The Veteran's treatment records and VA examinations fail to show incapacitating episodes as defined by VA having a total duration of at least four weeks but less than six weeks during the past 12 months.  The evidence also does not show that the Veteran's forward flexion has been 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  At worst, his forward flexion was to 40 degrees in 2009 and 2011.  None of the examinations or treatment records show any ankylosis.  Therefore, a rating in excess of 20 percent from May 1, 2009, is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  The examinations and treatment records do not show that the Veteran had lumbar muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability such that a rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, is warranted.  Accordingly, the criteria for an initial rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, for limitation of motion for the Veteran's service-connected degenerative disc disease at L5-S1 have not been met.  38 C.F.R. § 4.71a, DC 5243.

The Board has also considered whether a separate rating is warranted for associated objective neurologic abnormalities.  The Veteran has been granted service connection for left leg neuralgia.  The evidence does not show, nor does the Veteran contend, that he has other neurologic abnormalities.  While the 2011 examiner indicated that the Veteran had urinary problems and erectile dysfunction, the other examinations, including the later examination in 2014, fails to show that the Veteran has other associated neurologic abnormalities besides the left leg disability.  Consequently, the Board concludes that separate ratings for associated objective neurologic abnormalities other than the already service-connected left leg neuralgia are not warranted.  

Also, the Board has considered whether the Veteran is entitled to a separate rating for the surgical scar on his lumbar spine.  Amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).  However, the examinations fail to show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, have not been met.

	2.  Left Femur

In this case, the Veteran's left femur disability is currently evaluated as 10 percent disabling prior to June 24, 2011, and as 30 percent disabling from June 24, 2011, under 38 C.F.R. § 4.71a, DC 5255, which evaluates impairment of the femur.  

Pursuant to DC 5255, a 10 percent rating is warranted when there is malunion with slight knee or hip disability.  38 C.F.R. § 4.71a, DC 5255 (2015).  A 20 percent rating is warranted when there is malunion with moderate knee or hip disability.  Id.  A 30 percent rating is warranted when there is malunion with marked knee or hip disability.  Id.  A 60 percent rating is warranted when there is fracture of surgical neck with false joint or when there is fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace.  Id.  An 80 percent rating is warranted when there is fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  Id.
The Veteran was afforded a VA examination in December 2007.  He reported that at the present time, he did not have much pain; however, there was some weakness and marked stiffness and occasionally some swelling.  The Veteran reported that there was redness noted on occasion.  He reported having had some episodes of his knee giving way and locking; the giving way occurred more often, every few weeks.  The Veteran reported that there was a lack of endurance and the leg got very, very tired with activity.  He reported that standing a long time would often produce flare-ups, at which point he had more pain, especially on the medial aspect of the knee.  He reported that that happened a couple of times a month and the pain was quite a bit worse than baseline up to a level of about 5/10.  The Veteran reported that he was then also more impaired.  He did not use a cane, but occasionally used a slip-on brace for the knee.  He had not had any dislocation or subluxation.  He denied symptoms referable to inflammatory arthritis.  He had not had any systemic symptoms; however, he had noticed some specific numbness at the level of the patella inferior to his incision.  He reported having trigger point type of pain with pins and needles in that area at times.

The Veteran's disability affected his activities of daily living to the extent that certain positions in bed, if the other leg came into contact with the area of his incision, he would have an increase in pain which awakened him.  It affected his work to some extent in that he had difficulty with stooping and kneeling particularly.  The Veteran had difficulty walking up stairs more so than down stairs.  He was unable to do vigorous activities.  The Veteran's quality of life had been greatly affected, particularly the area of trigger point, which prevented him from doing more activity.  

Examination of the left knee revealed a medial scar over the distal femur measuring 12 cm. in length maximally and two cm. in width.  The scar was soft, pale, not adherent, minimally depressed in its center portion, and there was no evidence that it had at any time been unstable.  At the distal femur, the epicondyle was tender and a small mass was noted at the level of the distal portion of the incision.  At that area, also in the distal portion, there was a tender point that appeared to be a trigger point that the Veteran carefully avoided and retracted when attempts were made to examine the area in more detail.  Range of motion testing revealed flexion to 120 degrees and extension to zero degrees.  The examiner reported that otherwise except for the scar and the slight deformity, no other abnormality was noted.  Stability was tested and medial and lateral collateral ligaments appeared secure.  Lachman's test was negative and McMurray's test was questionable in terms of that there was some pain expressed on the medial aspect.  There was tenderness overlying particularly the medial joint line.  Hypesthesias were noted anterior and inferior to the distal portion of the scar at the level of the patella.  Sensory examination revealed hypesthesia at the medial aspect of the knee distal to the scar.  There appeared to be a trigger point that produced paresthesias.  Patellar reflexes were normal bilaterally.  The Veteran's gait was normal; sensation tested distally appeared normal; vibratory sense was preserved; and cremasteric reflex was present and normal.  The Veteran's left calf was about two mm. smaller in diameter; the examiner opined that the Veteran's distal atrophy was related to his previous operative procedure.  

At a VA examination in June 2011, the Veteran reported that his left knee was weak.  He reported that he could feel a mass growing in his left knee.  The Veteran reported pain increasing in intensity and episodes of locking happening several times a day.  There was inflammation of the left knee with heat, swelling, tenderness, and pain, but no redness, drainage, or deformity.  No assistive devices were used and motion of a joint was not affected.  The Veteran had severe flare-ups of bone or joint disease that occurred every two to three weeks and lasted for hours.  The Veteran reported that his left knee got stiff during flare-ups.  

Examination revealed no evidence of leg shortening; bone or joint abnormality; abnormal weight bearing; genu recurvatum; constitutional signs of bone disease; or malunion of the os calcis or astragalus.  The Veteran had an antalgic gait.  He was unable to stand for more than a few minutes and could walk more than one quarter of a mile but less than one mile.  There was a 11 cm. by three mm. surgical scar and atrophy was present.  The scar was non-tender and was lighter than the rest of his body skin color.  Staple marks were visible.  There was no evidence of involucrum, sequestrum, or draining sinus.  The Veteran's disability had significant effects on his occupational activities.  He had decreased mobility, problems with lifting and carrying, difficulty reaching, hearing difficulty, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, pain, and disfigurement.  The Veteran was unable to lift heavy objects and had to ask for help if he needed to lift or carry heavy objects.  He was unable to kneel on the left knee and his left lower extremity became numb and painful after riding in a car for more than 30 to 45 minutes.  His disability had no effect on feeding, toileting and grooming; a mild effect on chores and shopping; a moderate effect on bathing; a severe effect on traveling; and prevented exercise, sports, and recreation.  The Veteran reported that he sat down in the shower to wash legs and feet; sat on a chair to dress; and had a stool that he sat on to put on shoes and socks as he was unable to bend over to put socks and shoes on.  

At a peripheral nerves examination in June 2011, the Veteran reported performing job duties that had required extensive physical activity and that his left knee got tired "quick" and had become more "frequent."  He reported repeated episodes of locking and giving way.  The Veteran reported that he was not as mobile as he would like to be and that climbing steps and walking on uneven surfaces exacerbated nerve pain.  

At a VA examination in July 2014, the Veteran reported that if the area on his femur where the osteochondroma was removed was hit or bumped, it caused a sharp pain the area.  He reported that every once in a while, the left knee would give out (about twice a month) on him.  The examiner reported that it was not known if that was due to the exostosis and neuroma or to a separate knee condition.  The Veteran did not describe any locking of the knee.  There were no flare-ups that impacted the function of the hip and/or thigh.  Range of motion testing revealed hip flexion to 125 degrees with no objective evidence of painful motion; extension to zero degrees with no objective evidence of painful motion; abduction not lost beyond ten degrees; adduction not limited such that the Veteran could not cross his legs; and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  There were no changes in motion or functional loss and/or functional impairment of the hip and thigh following repetition.  There was no localized tenderness or pain to palpation.  Muscle strength testing was 5/5 for hip flexion, abduction, and extension.  There was no ankylosis of the hip.  The Veteran did not have malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The scar was not painful and/or unstable and did not exceed an area of greater than 39 square cm.  
The examiner noted reflexes were symmetrical at the knees and ankles; there was no muscle atrophy; and the Veteran had an area of exquisite tenderness to touch at the site of the exostosis with noted palpable adhesion in that area as well.  The scar was a linear incision measuring 11 cm. in length and 0.5 cm. at its widest point.  It was well-healed, nondepressed, and skin-colored.  There was no keloid.  The Veteran had staple marks visible along the incision scar.  No assistive devices were used.  In an addendum opinion dated in November 2014, the examiner opined that the symptomatology was considered to be moderate due to the hyperesthesia.  

The Veteran's treatment records have not shown fracture of surgical neck with false joint; fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace; or fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  

Based on a review of the evidence, the Board concludes that an initial rating 30 percent is warranted from the date of service connection.  As noted above, the RO assigned a 30 percent rating from the date of the June 2011 examination.  However, the symptoms described by the Veteran in December 2007 as well as the physical examination are similar to those shown in June 2011.  As such, since the RO found that a 30 percent rating was warranted from June 2011, as the Veteran's symptoms and physical findings have been similar since the award of service connection, the Board concludes that an initial 30 percent rating under DC 5255 is warranted.

However, the evidence does not show that a rating in excess of 30 percent under DC 5255 is warranted at any time since the award of service connection.  The next higher 60 percent rating contemplates fracture of surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace.  The VA examinations and treatment records do not show fracture of surgical neck or fracture of shaft or anatomical neck.  Consequently, the Board finds that the criteria for a 60 percent rating have not been met.  

In reaching the conclusion that a rating higher than the 30 percent dating back to the award of service connection being granted is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating beyond that being granted is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examinations take into account the Veteran's functional impairment resulting from his service-connected left femur disability.  The examinations and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected left femur disability such that an initial rating in excess of 30 percent is warranted.  Accordingly, the criteria for an initial rating beyond the 30 percent being granted for limitation of motion for the Veteran's service-connected status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve have not been met.  38 C.F.R. § 4.71a, DC 5255.

To the extent that the Veteran has nerve impairment associated with this disability, the Board is remanding such issue below.  The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar on his femur.  However, the examinations fail to show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

For these reasons, the Board finds that the criteria for an initial rating of 30 percent have been met since the award of service connection; however, the criteria for a rating in excess of 30 percent have not been met.

	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine and left femur symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's lumbar spine and left femur disabilities  have resulted in interference with employment or activities of daily life which would warrant increased ratings beyond what is being granted in this decision for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, for degenerative disc disease at L5-S1, is denied.

An initial rating of 30 percent for status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  In a January 2015 rating decision, the Appeals Management Center (AMC) changed the diagnosis of the Veteran's left lower extremity disability to neuralgia from radiculopathy and assigned a 20 percent rating.  The AMC concluded that a 20 percent rating was the maximum benefit allowed under the applicable diagnostic code and that such issue was considered resolved in full.  However, 38 C.F.R. § 4.124a, DC 8720, which evaluates impairment from neuralgia of the sciatic nerve, provides for ratings up to 80 percent disabling.  Consequently, a 20 percent rating is not the highest rating available and a remand is necessary for the issuance of a supplemental statement of the case (SSOC) addressing whether a rating in excess of 20 percent is warranted.  

The issue of separate ratings for impairment of the left posterior tibial and left internal saphenous nerves must also be remanded.  The July 2014 examiner specifically diagnosed the Veteran with mild incomplete paralysis of these nerves, which appear to be due to the status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve.  However, that examination does not differentiate what symptoms are associated with the left posterior tibial, left internal saphenous, and left sciatic nerves.  In order to properly rate the Veteran, the Board concludes that a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Topeka VA Medical.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then accord the Veteran an appropriate VA examination to determine the manifestations and symptomatology associated with the impairment of the left posterior tibial, left internal saphenous, and left sciatic nerves.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected left femur and left lower extremity nerve disabilities.  To the extent possible, the examiner should differentiate between what manifestations and symptomatology are associated with the impairment of the left posterior tibial, left internal saphenous, and left sciatic nerves.

In particular, the examiner should discuss whether the symptomatology associated with Veteran's left posterior tibial, left internal saphenous, and left sciatic nerve is best characterized as "slight," "moderate," "moderately severe", or "severe" incomplete paralysis or complete paralysis.  

If the examiner is unable to differentiate what manifestations and symptomatology are associated with the left posterior tibial, left internal saphenous, and left sciatic nerves, the examiner should opine, if possible, as to which nerve impairment is the most dominant.  

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal on appeal.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


